Citation Nr: 1106682	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  98-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a back disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1954 to 
February 1956 and from August 1956 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1997 and October 1997 rating decisions in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico denied a 
petition to reopen a claim of service connection for a 
psychiatric disorder other than PTSD; and a June 2006 rating 
decision in which the RO in San Juan, the Commonwealth of Puerto 
Rico denied service connection for PTSD and a back disorder.   

In August 1998 and April 2005 the Veteran testified before 
decision review officers at the RO.  Transcripts of these 
hearings are of record.

The case was previously remanded in June 2001 to provide the 
Veteran with due process notification and to obtain additional 
service records and post-service medical records.  The petition 
to reopen a claim of service connection for a psychiatric 
disorder other than PTSD was reopened by the Board in a May 2010 
decision; all three issues were then remanded to obtain the 
Veteran's Social Security Administration (SSA) records.  A review 
of the record indicates that the Boards' Remand directives have 
been substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As explained in detail below, the 
Veteran's SSA records were not available and were not obtained 
despite the RO exhausting all efforts to obtain those records.

The issue of service connection for chronic pulmonary disease has 
been raised by the record, and was referred to the Agency of 
Original Jurisdiction (AOJ) by the Board in its June 2001 remand 
and May 2010 decision and remand, but has not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a psychiatric disorder other than 
PTSD that is causally or etiologically related to his military 
service.  

2.  The Veteran did not serve in combat and does not have a 
confirmed in-service stressor.  

3.  PTSD is not causally or etiologically related to the 
Veteran's military service.

4.  The Veteran does not have a back disorder that is causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than PTSD was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  PTSD was not incurred or aggravated in service. 3 8 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2010).

3.  A back disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

Here, the Veteran's claim for service connection for a 
psychiatric disorder other than PTSD pre-dated the enactment of 
the VCAA.  Following the Board's June 2001 Remand, a letter dated 
in April 2002 complied with VA's duty to notify the Veteran with 
regards to the claim of service connection for a psychiatric 
disorder other than PTSD.  A pre-decisional letter dated in 
February 2006 complied with VA's duty to notify the Veteran with 
regards to the claims of service connection for PTSD and a back 
disorder.  Specifically, these letters apprised the Veteran of 
what the evidence must show to establish entitlement to the 
benefit, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  A letter dated in October 2009 letter in 
particular notified the Veteran of the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's appeal has 
been readjudicated, most recently in September 2010.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and obtained a VA examination in connection with his claim of 
service connection for a psychiatric disorder other than PTSD.  
As noted in the Introduction, the RO was unable to obtain the 
Veteran's SSA records.  The SSA informed the RO in September 2010 
that the Veteran's medical records had been destroyed.  A formal 
finding in September 2010 documents the efforts made to obtain 
the Veteran's SSA records and the response from SSA.  A 
supplemental statement of the case (SSOC) in September 2010 
informed the Veteran of the unavailability of his SSA records.  
VA has no duty to inform or assist that was unmet.  The Veteran 
has not identified any additional pertinent medical records which 
have not been obtained and associated with the claims folder.  

A VA opinion with respect to the issue of service connection for 
a psychiatric disorder other than PTSD was obtained in November 
2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the November 2005 VA opinion obtained in this 
case was sufficient, as it was predicated on a full reading of 
the VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, the statements 
of the appellant, and provides explanations for the opinions 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue of service connection for a psychiatric 
disorder other than PTSD on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board recognizes that the Veteran has not been afforded VA 
examinations in connection with his PTSD and back disorder 
claims.  The Board finds that medical opinions on the questions 
of service connection PTSD and a back disorder are not required 
because opinions are only necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this case, as described in detail below, there is 
insufficient evidence establishing that the Veteran suffered a 
pertinent event, injury or disease in service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Consequently, given the 
standard of the regulation, the Board finds that VA did not have 
a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

	A. Psychiatric Disorder Other Than PTSD

The Veteran contends that he has a psychiatric disorder other 
than PTSD that is related to his military service.  The Veteran 
contends that he was hospitalized in service for a nervous 
breakdown, but that his STRs reveal hospitalization for 
appendicitis instead.  The Board observes that STRs dated in 
October 1954 confirm that the Veteran was hospitalized and 
observed for appendicitis.  They do not indicate that the Veteran 
had surgery, but only that he was observed for surgery.  The 
Veteran contends that that those records are incorrect since his 
appendix was never removed and that he was actually treated for a 
nervous breakdown.  There is no indication that the Veteran's 
STRs are incorrect or that the Veteran had a nervous breakdown.  
The Veteran also contends that his psychiatric problems stem from 
being used as a "guinea pig" by having unnecessary abdominal 
surgery in service.  The Board observes that the Veteran had 
surgery to repair an umbilical hernia in August 1954.

The Veteran's STRs from his first period of service contain no 
psychiatric complaints or any treatment for any psychiatric 
disorder.  A medical board report in September 1954 from the 
Veteran's second period of service shows that he was diagnosed 
with emotionally unstable personality; the Veteran was 
subsequently discharged as a result.  The Veteran was seen 
because of intense agitation and anxiousness in a dental chair 
during examination.  The Veteran reported, according to a story 
that he was told by a friend, that, if his teeth were pulled, he 
would go blind.  He also gave a history of nervousness, insomnia, 
and bilateral, temporal headaches.  He mentioned a pathological 
fear of knives and other pointed objects.  The Veteran cried 
continuously during the interview and also reported that his 
father was angry at him all the time at home.  The Veteran 
reported that his symptoms began after undergoing a hernioplasty 
operation in service two years earlier.  The record does not 
indicate that the Veteran's emotionally unstable personality was 
caused by his military service.

According to post-service medical records, the Veteran was seen 
for psychiatric problems as early as December 1956.  A VA 
outpatient treatment record in December 1956 shows that the 
Veteran was diagnosed with a chronic anxiety reaction.  A 
hospital summary report dated in June 1967 reveals the first 
diagnosis of schizophrenia.  The Board observes that treatment 
records dated between December 1956 and June 1967 do not show 
continued treatment for any psychiatric disorders.  The Veteran 
was diagnosed with schizophrenia, undifferentiated type at a VA 
examination in May 1981 although no opinion as the etiology was 
provided.  A private psychiatric evaluation in February 1983 
reveals a diagnosis of chronic schizophrenia, undifferentiated 
type.  The psychiatrist opined that the Veteran's condition 
started when he was hospitalized during his second period of 
service when he was erroneously diagnosed as suffering from an 
emotional unstable personality.  No rationale for the opinion was 
provided.

The psychiatrist who provided the February 1983 opinion, J.J., 
M.D., testified on the Veteran's behalf at a hearing before a 
decision review officer in September 1984.  Dr. J.J. testified 
that the Veteran's symptoms as noted in the September 1956 
medical board report were psychotic and indicative of the 
Veteran's later diagnosed schizophrenia.  He reiterated that the 
Veteran was misdiagnosed in service with emotionally unstable 
personality.  Dr. J.J. further testified that schizophrenia 
begins in childhood and that the Veteran's military service 
aggravated his symptoms.  The Veteran testified that he suffered 
from a lack of sleep and anxiety following a fall off of a pole 
in service.  The Veteran's wife testified that she knew the 
Veteran prior to service, and that when he returned from service, 
his personality had changed.  She testified that following 
service, the Veteran had outbursts of anger and preferred to 
avoid other people.  

The Veteran's post-service medical records beginning in April 
1986 also show a diagnosis of affective disorder, depression.  
According to an April 1992 private psychiatric evaluation, the 
Veteran's psychiatric problems had their roots in his military 
service.  No rationale for the opinion was provided.  

The Veteran was afforded a VA examination in November 2005 with 
two psychiatrists.  His claims file was reviewed.  Following an 
exhaustive examination, the Veteran was diagnosed with chronic 
schizophrenia, undifferentiated type with depression and vascular 
dementia.  The examiners opined that the Veteran's vascular 
dementia was the result of his diagnosed cerebrovascular 
accidents.  They observed that the Veteran's chronic 
schizophrenia, undifferentiated type had been present and 
diagnosed long after military service, as previously documented 
in the records.  They also considered that the Veteran's 
recurrent complaints of stomach pain during his first period of 
service were not the first manifestation of the anxiety reaction, 
chronic diagnosed in December 1956.  They also considered that 
the diagnosis of emotionally unstable personality in service was 
incorrect.  The examiners noted that after carefully reviewing 
the evaluation, the correct psychiatric diagnosis was acute 
anxiety reaction, situational, during a dental procedure.  The 
examiners opined that the schizophrenia diagnosed in 1967 was not 
a progression or maturation of the previously diagnosed anxiety 
disorder.  They explained that the diagnosed schizophrenia was a 
separate and distinct diagnostic entity.  Additionally, the 
Veteran's diagnosed vascular dementia was also a separate and 
distinct diagnostic entity.  The examiners concluded that the 
Veteran's diagnosed neuropsychiatric conditions were not 
considered to be caused by or a result of or secondary to his 
military service.  

Here, based on a review of the evidence, the Board finds that 
service connection for a psychiatric disorder other than PTSD is 
not warranted because the evidence does not establish that a 
psychiatric disorder other than PTSD was incurred in service or 
is related to service.  The Board acknowledges that the Veteran 
was discharged from his second period of service in September 
1956 with an emotionally unstable personality.  However, as noted 
in previous Board decisions, the competent medical evidence 
reveals that emotionally unstable personality is a personality 
disorder; service connection for personality disorders are not 
diseases for which service connection can be granted.  38 C.F.R. 
§ 3.304(c).  

Further, the Board finds that, although the Veteran's current 
diagnoses include schizophrenia, depression, and vascular 
dementia, the evidence does not support a finding that any of 
those psychiatric disorders is related to either period of the 
Veteran's military service.  In this regard, the Board 
acknowledges Dr. J.J.'s opinion that the in-service diagnosis of 
emotionally unstable personality was incorrect and that the 
Veteran actually had schizophrenia at that time.  Additionally, 
the Board observes that the November 2005 VA examiners opined 
that the Veteran's in-service diagnosis should have been acute 
anxiety reaction, situational, during a dental procedure.  The 
Board is cognizant that it cannot substitute its own medical 
judgment and find that the Veteran's in-service diagnosis was 
incorrect.  

A review of the contemporaneous medical evidence at the time of 
the Veteran's initial in-service diagnosis does not support a 
finding that the diagnosis of emotionally unstable personality at 
that time was not correct.  There is no indication that any 
medical professional provided any diagnosis of schizophrenia 
prior to 1967, more than a decade after the Veteran was 
discharged from service, nor has any other medical professional 
besides Dr. J.J. opined that the correct in-service diagnosis 
should have been schizophrenia.  The Board observes that Dr. J.J. 
did not provide a rationale for why he believed that the in-
service diagnosis was incorrect, except to testify that he 
believed that the Veteran's behavior in service was psychotic.  
However, Dr. J.J. did not observe the Veteran's behavior in 
service; indeed, there is no evidence to indicate that Dr. J.J. 
treated the Veteran prior to 1983, more than two decades after 
the Veteran was discharged from service.  Therefore, the Board 
finds that the in-service medical board report is more reliable 
than Dr. J.J.'s assessment over two decades past obtained in 
connection with the Veteran's claim.  

Additionally, although the Veteran has voluminous post-service 
medical records since his discharge from service that show 
psychiatric treatment, only Dr. J.J. opined that the Veteran had 
schizophrenia in service.  In this case, the preponderance of the 
medical evidence outweighs Dr. J.J.'s opinion that the in-service 
diagnosis was incorrect.  

As regards the November 2005 VA examiners' opinion that the 
correct in-service diagnosis should have been acute anxiety 
reaction, situational, during a dental procedure, the Board 
observes that they also did not provide a rationale for their 
opinion.  As with Dr. J.J.'s conclusion, the contemporaneous 
medical evidence of record also does not support the VA examiners 
assertion that the diagnosis of emotionally unstable personality 
was incorrect.  In sum, based on a thorough review of the 
evidence, the Board cannot conclude that the in-service diagnosis 
of emotionally unstable personality was incorrect and that a 
different psychiatric disorder should have been diagnosed.

Thus, the Veteran's STRs show a personality disorder, but do not 
indicate the diagnosis of any psychiatric disorder.  The next 
question is whether the medical evidence indicates that the 
Veteran's post-service diagnosed psychiatric disorders other than 
PTSD--namely, schizophrenia, depression, and vascular dementia-
are related to his military service.  Based on a review of the 
evidence, the Board finds that the Veteran does not have a 
psychiatric disorder other than PTSD that was incurred in or is 
etiologically related to his military service.  The Board 
acknowledges the April 1992 psychiatric evaluation that indicates 
that the Veteran's psychiatric problems had their root in his 
military service.  However, no rationale for such opinion was 
provided.  Without a rationale, the Board does not find the 
opinion probative; rather, the Board is more persuaded by the 
voluminous other post-service medical records that do not 
indicate that the Veteran has a psychiatric disorder incurred or 
etiologically related to his military service.  In this regard, 
the Board observes that there are treatment records dating back 
to 1956; those records do not contain medical opinions supported 
by rationales that the Veteran's psychiatric disorders had their 
onset in service.  No medical professional has provided any 
probative opinion supported by a clear and thorough rationale to 
indicate that the Veteran has a psychiatric disorder other than 
PTSD related to his military service.  

As noted by the November 2005 VA examiners, the diagnosis of 
schizophrenia was made long after the Veteran's discharge from 
military service, which weighs against a finding that it was 
incurred in or is otherwise related to his military service.  
Similarly, depression was also diagnosed long after discharge 
from service, which again weighs against a finding that it was 
incurred in or is otherwise related to his military service.  The 
Board acknowledges that, within a few months from his discharge 
in September 1956, he was diagnosed with chronic anxiety reaction 
in December 1956.  However, the VA examiners noted that 
schizophrenia is a separate and distinct diagnostic entity; 
therefore, it was their opinion that the Veteran's schizophrenia 
was not a progression or maturation of the anxiety disorder.  As 
noted above, the Board is not able to substitute its own medical 
judgment and decide that the VA examiners, both psychiatrists, 
are incorrect in reported that schizophrenia is a separate and 
distinct diagnostic entity from anxiety.  Their opinion is 
uncontradicted.  There is no indication in the Veteran's post-
service medical records that the Veteran has a continued 
diagnosis of anxiety after the one isolated diagnosis in December 
1956; thus, the Board cannot conclude that the Veteran has 
anxiety related to his military service.  In this regard, there 
is no medical opinion relating the diagnosis of chronic anxiety 
reaction to the Veteran's military service.

The Board also finds that vascular dementia is also not related 
to the Veteran's military service since the only medical opinion 
of record, that of the November 2005 VA examiners, indicates that 
it is the result of the Veteran's diagnosed cerebrovascular 
accidents.  There is no opinion to the contrary.  

The Board acknowledges the Veteran's wife's testimony that the 
Veteran changed as a result of his military service.  The 
Veteran's wife is competent to testify regarding changes in the 
Veteran's personality.  Competent testimony is limited to that 
which the witness has actually observed, and is within the realm 
of his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, nothing in the record indicates that the Veteran's wife 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis of 
a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Thus, the Veteran's wife's 
testimony does not support that the Veteran had a psychiatric 
disorder other than PTSD that was incurred in his military 
service.  

The Board acknowledges the Veteran's belief that he has a 
psychiatric disorder other than PTSD related to his military 
service.  However, there is no evidence of record showing that 
the Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as to 
diagnosis of a disability.  Id.  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for a psychiatric disorder 
other than PTSD.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD is denied.  
See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B. PTSD 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a).  Where the claimed stressor is not related to combat, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation 
in combat includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and 
decorations such as the Bronze Star Medal that have been awarded 
with a Combat "V" device.

However, where VA determines that the Veteran did not engage in 
combat with the enemy, or that the Veteran did engage in combat 
with the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board 
observes the recent amendment to 38 C.F.R. § 3.304 concerning 
stressors based on a veteran's "fear of hostile military or 
terrorist activity."  Specifically, the amendment provides that, 
if a stressor claimed by a veteran is related to the veteran's 
"fear of hostile military or terrorist activity" and a VA or VA-
contracted psychiatrist or psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD, the 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  75 
Fed. Reg. at 39,852.

The Veteran contends that he has PTSD as a result of falling off 
a pole in service and racism by his superiors in service.  His DD 
214s from both periods of service do not show any combat awards 
or citations.  Indeed, he has not contended participation in 
combat.  Additionally, the Veteran's reported stressors are not 
based on "fear of hostile military or terrorist activity."  
Thus, the amendment does not apply to the Veteran's case, and his 
stressors must be corroborated.  

After reviewing the evidence, the Board finds that the evidence 
of record does not support a finding that the Veteran's claimed 
stressors occurred.  There is no indication in any of his STRs 
that he fell off a pole in service.  As discussed in detail 
below, service connection for a back disorder as a result of this 
claimed injury is not warranted because the evidence does not 
support the Veteran's contention that the claimed injury 
occurred.  No buddy statements, or any other evidence, are of 
record to support the Veteran's reported stressors.  Without 
corroborating evidence of the Veteran's claimed stressors, the 
stressors cannot be verified.  Without a confirmed in-service 
stressor, service connection for PTSD cannot be granted.  The 
question of whether any diagnosis of PTSD is related to an 
in-service stressor need not be addressed, as no in-service 
stressor has been verified.  

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to diagnosis of a disability.  Espiritu, 
2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt rule does not apply, and the Veteran's claim 
of entitlement to service connection for PTSD is denied.  See 38 
U.S.C.A §5107.

	C. Back Disorder

The Veteran contends that he has a back disorder as the result of 
falling off a pole while stationed in Germany between 1955 and 
1956.  The Veteran contends that he was ordered to climb a pole, 
although he had no electrical training, and subsequently fell and 
landed on his face.  The Veteran reports that he was hospitalized 
in Germany as a result of this fall.

A review of the Veteran's STRs shows no treatment for, or 
diagnosis of, any back disorder.  A February 1956 separation 
examination showed a clinically normal spine.  The report from a 
September 1956 medical board does not show any complaints related 
to the Veteran's back.  None of the Veteran's STRs show that he 
was hospitalized in Germany for any fall.  

According to post-service medical records, the Veteran has 
problems with his neck.  In April 1986, the Veteran had decreased 
range of motion in his neck.  An MRI in July 2001 reveals 
herniated discs at C3-C4 and C6-C7.  The diagnostic impression of 
a November 2005 MRI was minor abnormality.  

Here, based on a review of the evidence, the Board finds that 
service connection for a back disorder is not warranted as the 
evidence does not show the in-service incurrence of any event, 
injury, or disease to the Veteran's back.  The Board acknowledges 
the Veteran's contentions regarding injuring his back in service.  
The Veteran is competent to testify regarding his falling off a 
pole in service.  Competent testimony is limited to that which 
the witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses, that which is heard, felt, seen, smelled or 
tasted.  Layno, 6 Vet. App. 465.  However, the Board is more 
persuaded by the contemporaneous service evidence that does not 
show any back injury and that casts doubt on the Veteran's 
credibility.

In this regard, the Board notes that, the Veteran's discharge 
examination in September 1956 showed a clinically normal spine; 
no complaints were made regarding any back pain.  Additionally, 
although the Veteran had a medical board in September 1956, again 
no complaints of back pain were made.  The Board observes that 
the Veteran's STRs show treatment for various problems including 
an umbilical hernia, appendicitis, a common cold, pharyngitis, 
and tonsillitis; yet, there are no complaints of any back 
problems, nor any indication that the Veteran reported having 
fallen off of a pole.  In light of the Veteran making 
contemporaneous reports of other problems, including a common 
cold, but no complaints of back pain, the Board finds that the 
objective medical evidence of record outweighs the credibility of 
his reported history.  Such records are more reliable, in the 
Board's view, than the Veteran's unsupported assertion of events 
now over four decades past.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence]; see also 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported by 
the veteran].  In sum, the Board finds that the preponderance of 
the evidence weighs against the Veteran's credibility in 
reporting a back injury in service.

Thus, the Board finds that the Veteran did not injure his back in 
service.  The Board's finding is further supported by the lack of 
post-service medical evidence showing back complaints until 1986, 
when the Veteran was shown to have a decreased range of motion in 
his neck, approximately four decades after his service.  The 
Court has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Thus, the lack of any objective evidence of back complaints, 
symptoms, or findings for more four decades between the period of 
active service and his claim for service connection is itself 
evidence which tends to show that this disability did not have 
its onset in service or for many years thereafter.  Without 
evidence of an in-service event, injury, or disease to his back, 
service connection is not warranted.

The Board acknowledges the Veteran's belief that he has a back 
disorder related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to diagnosis of a disability.  
Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disorder.  As 
the preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the Veteran's 
claim of entitlement to service connection for a back disorder is 
denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a psychiatric disorder 
other than PTSD is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a back disorder is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


